Title: IV. John Hancock to George Washington, 2 April 1776
From: Hancock, John,Adams, John,Jay, John,Hopkins, Stephen,Continental Congress,President of Congress
To: Washington, George


      
       Sir
       Philadelphia, April 2d. 1776
      
      It gives me the most sensible Pleasure to convey to you, by Order of Congress, the only Tribute, which a free People will ever consent to Pay; the Tribute of Thanks and Gratitude to their Friends and Benefactors.
      The disinterested and patriotic Principles which led you to the Field, have also led you to Glory: and it affords no little Consolation to your Countrymen to reflect, that, as a peculiar Greatness of Mind induced you to decline any Compensation for serving them, except the Pleasure of promoting their Happiness, they may, without your Permission, bestow upon you the largest Share of their Affections and Esteem.
      Those Pages in the Annals of America, will record your Title to a conspicuous Place in the Temple of Fame, which shall inform Posterity, that under your Directions, an undisciplined Band of Husbandmen, in the Course of a few Months, became Soldiers; and that the Desolation meditated against the Country, by a brave Army of Veterans, commanded by the most experienced Generals, but employ’d by bad Men in the worst of Causes, was, by the Fortitude of your Troops, and the Address of their Officers, next to the kind Interposition of Providence, confined for near a Year, within such narrow Limits, as scarcely to admit more Room than was necessary for the Encampments and Fortifications, they lately abandoned.
      Accept therefore, Sir, the Thanks of the United Colonies, unanimously declared by their Delegates, to be due to you, and the brave Officers and Troops under your Command: and be pleased to communicate to them, this distinguished Mark of the Approbation of their Country.
      The Congress have ordered a Golden Medal, adapted to the Occasion, to be struck, and when finished, to be presented to you.
      
       I have the Honour to be, with every Sentiment of Esteem, Sir, Your most obedt. and very hble Sert.
       John Hancock, Presidt.
      
     